Title: To Thomas Jefferson from Jean Holker, 29 March 1785
From: Holker, Jean
To: Jefferson, Thomas



Sir
Rouen 29 March 1785

I Received the pleaseur of yours of the 24 past which I only got yesterday, am most Sencibly obliged for the affaire you have don for Mr. Guilboud, and shall think my Self happy If ever I may have it in my power to Render you any servis in theise parts, and beg youl most freely command me.
The Caise must be arrived, and youl soon see If your affects air in it. If not you must let me know by what vessel they was sent by, and I shall then be able to find out the Reason they air not come to hand.
If it can be obtaind to have the french Paquits to saill out of Haver, they must be of more use than they ever can be sailing out of Loreant, and If Our Ministers could persaive the advantage it woud bee to tread, they certinly would not heseit[ate] a Moment.
We have seven vessels that saill from London Regularly to this port, on to haver, and they Never was known to be so long on the Rode as they have been this winter. And when you have anething coming from London let your Corrospondont let you Know, by whom they part, and then Il be answerable youl be satisfyed.
I am Sir with Consideration your Most Obed & very humble St.,

J. Holker

